TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 5, 2017



                                      NO. 03-15-00609-CV


                                    Oddie Parker, Appellant

                                                 v.

                         Dallas Independent School District, Appellee




                    APPEAL FROM DALLAS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the Texas Commissioner of Education on June 25,

2015. Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.